Citation Nr: 0202217	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  97-06 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  The February 1996 rating decision 
determined that no new and material evidence had been 
presented to allow reopening of the claim since a previous 
final rating decision in March 1975 that had denied service 
connection for a nervous disorder.    

During the course of the present appeal, a May 1998 Board 
decision reopened the veteran's claim of entitlement to 
service connection for a nervous disorder, and remanded the 
case to the RO for further development.  Subsequently after 
further development, including obtaining records of treatment 
at VA medical facilities in Lake City and Gainesville, 
Florida, the case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The record shows that the veteran was treated and 
hospitalized for a nervous disorder prior to service, and 
moreover, he failed a mental evaluation for induction at some 
time prior to induction into service in 1964.

3.  Although he was treated during service for nervous 
symptoms, at any time during service the level of severity of 
the veteran's nervous disorder was no more than when he 
entered the military, with no permanent increase in the 
severity of the veteran's nervous condition during service. 



CONCLUSION OF LAW

The veteran's nervous disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Furthermore, assistance shall include 
providing a medical examination or obtaining a medical 
opinion when these are necessary to make a decision on a 
claim.  However, such assistance is not mandated unless there 
is (1) competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of a 
disability; and (2) evidence indicating that a disability or 
symptoms may be associated with the claimant's active 
service.  See 38 U.S.C.A. §§ 5103A (West Supp. 2001).

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The record contains the veteran's 
service records, and post-service VA and private treatment 
records and reports of VA examinations.  These records 
include recently received VA medical records from VA medical 
centers in Lake City and Gainesville Florida for treatment in 
the 1990's.

Additionally, the veteran has clearly and repeatedly been 
apprised of the evidence needed to substantiate his claim, 
including in the February 1997 Statement of the Case and May 
2000 Supplemental Statement of the Case.  These notifications 
were issued during the pendency of the appeal.  The veteran 
and his representative have been afforded ample opportunity 
to present evidence and argument in support of his claim.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and the Board will proceed to a decision on the 
merits.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2001).  Service connection is 
available for a psychosis that is manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).  A veteran who 
served during a period of war, or a veteran who had peacetime 
service after December 31, 1946, is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b) (2001).

Regarding pre-service disabilities noted in service, 38 
C.F.R. § 3.303(c) (2001) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  38 C.F.R. § 3.303(c) further provides that in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2001).

Moreover, clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government first to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, then 
to show that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Service medical records include a report of medical history 
recorded at the time of the veteran's July 1964 induction 
examination.  That report shows that the veteran reported 
that he did have or had had nervous trouble of some sort.  In 
response to the question of whether he had ever been rejected 
for military service because of physical, mental or other 
reasons, the veteran stated that he had failed the mental 
[test] in June 1964.  In the section for physician's summary 
and elaboration of pertinent data, for physician comment on 
all positive answers given in the report of medical history, 
the examiner provided a comment of "nervous."  The report 
of medical examination at that time shows that the 
psychiatric status was noted to be normal after clinical 
evaluation.  

Service medical records show that the veteran was seen in 
October 1964 for complaints of being nervous with stomach 
pains.  The record indicates that at that time the veteran 
reported that he had been hospitalized both in civilian life 
and at Fort Jackson because of nerves; and he was now again 
quite nervous with upset stomach.  On examination the veteran 
had obvious anxiety with flat affect.  He said that he 
worried all the time.  The report noted constant movement of 
hands, poor eye contact, and no apparent hallucination.  The 
impression then was anxiety reaction.  The plan was to rule 
out depression; and arrange for a mental hygiene clinic 
appointment that day or the next if possible.  The record 
shows that he was seen in November 1964 at the mental health 
clinic.  

A treatment note in January 1965 shows that the examiner 
noted that the veteran needed reevaluation in the mental 
hygiene clinic, and that the veteran had been seen at least 
twice complaining of nerves and stomach distress.  

Service medical records include a report of medical history 
recorded at the time of a July 1965 examination.  The 
associated report of medical history shows that the veteran 
reported that he did have or had had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of some sort.  When asked if he had consulted or been treated 
by clinics, physicians or other practitioners within the past 
five years, he indicated that he had been treated at a mental 
hygiene clinic at Fort Bragg.  On being asked if he had ever 
been rejected for military service because of physical, 
mental or other reasons, he stated that he had failed the 
mental test in 1964.  The physician's summary and elaboration 
of all pertinent data contains a notation of "dizziness" 
when gets "nervous."  The report of medical examination 
shows that after clinical evaluation, the psychiatric status 
was noted to be abnormal.  The abnormality was diagnosed as 
character and behavior, disorderly.  On the day of the July 
1965 examination, a request was made to the mental hygiene 
clinic for an evaluation, noting a long history of anxiety 
reactions.

A subsequent treatment note in July 1965 shows that the 
treatment provider indicated that he had told the veteran's 
unit in November 1964 that an administrative separation was 
indicated, but that the unit did not follow through.   
A consultation sheet on the same day as the July 1965 
treatment note shows that the veteran was seen for 
evaluation.  The consultation sheet shows that the examiner 
at that time diagnosed emotional instability with anxiety, 
immaturity, poor motivation, poor judgment, and inability to 
take any stress.  The examiner recommended an administrative 
separation.  

A July 1965 Medical Condition - Physical Profile Record shows 
that the veteran was found medically qualified for military 
duty with limitations as evidenced by a medical examination 
and a review of his health record.  That record shows that 
the veteran was found to have defects of emotional 
instability with anxiety, immaturity, poor motivation, poor 
judgment, and inability to take any stress.

The report of medical history during a July 1966 separation 
examination shows that the veteran reported he did have or 
had had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of some sort.  When asked if he 
had consulted or been treated by clinics, physicians or other 
practitioners within the past five years, he indicated that 
he had been treated at a mental hygiene clinic at Fort Bragg.  
On being asked if he had ever been rejected for military 
service because of physical, mental or other reasons, he 
stated that he had failed the mental test in 1964.  The 
section of the report for the physician's summary and 
elaboration of all pertinent data noted that the veteran had 
anxiety for most of his life.  The summary also contains a 
notation of "dizziness due to nerves 1962."  The report of 
medical examination at that time shows that the psychiatric 
status was noted to be normal after clinical evaluation.  

As noted above, 38 C.F.R. § 3.303(c) provides that chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  

The evidence of record as discussed above clearly shows that 
the veteran had preexisting psychiatric symptomatology as 
described above.  At his enlistment examination the veteran 
reported that he had or had had nervous trouble of some sort, 
and that he had been rejected [previously] for military 
service because he failed a mental test in June 1964.  At 
that time, the physician's summary of pertinent data contains 
a notation of "nervous."  By his own admission, with 
respect to his nervous symptomatology, the veteran reported 
during service that he had been hospitalized in civilian 
life.  The record shows that he had the same manifestations 
during service as that shown by the record for before 
service; with consistent findings of anxiety and nervousness, 
and diagnoses including anxiety reaction.  As early as 
November 1964, a service treatment provider recommended an 
administrative separation due to that same psychiatric 
symptomatology indicated by the record to be present before 
service.  

Based on the foregoing, the Board finds that psychiatric 
symptomatology was shown to have existed prior to service 
with the same manifestations as shown during service, for 
which the service diagnosis was made.  On this basis, the 
Board finds that the existence of a nervous disorder prior to 
service is established, and no additional or confirmatory 
evidence is necessary to substantiate the finding of a 
preexisting nervous disorder.  See 38 C.F.R. § 3.303(c).  
Moreover, the Board finds this to be clear and unmistakable 
proof to rebut any presumption of soundness that may be 
inferred from findings of the report of the 1964 induction 
examination.

A condition may be properly found to have been preexisting 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence.  When a 
condition is properly found to have been preexisting, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
when there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded when, on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  

As shown in the discussion above, the record does not show 
that the veteran's nervous symptomatology underwent an 
increase in the disability during service.  The veteran is 
shown to have had nervous symptomatology before service for 
which he admits to treatment before service, and which caused 
him to fail a mental test for induction prior to his period 
of active service.  The examiner at his July 1964 induction 
medical examination noted nervous manifestations at that 
time.  The evidence of record pertaining to the veteran's 
period of active service shows that he had the same 
manifestations throughout service; with consistent findings 
of anxiety and nervousness.  

The evidence of record does not demonstrate that there was 
more than an intermittent or temporary flare-up during 
service of the preexisting condition or that the veteran had 
an aggravation of psychiatric symptomatology beyond the 
normal progression of the pre-existing disability.  The Board 
notes in this regard, that to the extent that the veteran's 
preexisting nervous disorder may have become temporarily 
symptomatic during service, as indicated by the veteran's 
clinic visits, temporary flare-ups are not sufficient to be 
considered aggravation in service.  See Hunt v. Derwinski, 1 
Vet. App. 292, 197 (1991).  

Moreover, none of the post-service medical records contain 
any opinion or other competent evidence to show that there 
was a permanent increase in severity of the veteran's 
preexisting nervous disorder.  In June 1972 the veteran was 
admitted via the emergency room for complaints of pain in the 
right side of his chest; and he was very nervous and weak 
appearing.  The discharge summary noted that he had no prior 
serious illnesses.  He was treated with Thorazine, a soft 
diet and supportive therapy and improved.  The report noted 
that on dismissal the veteran was feeling much better without 
complaints and would be followed in the physician's office. 
The final diagnosis at that time was nervous exhaustion.  

During a November 1974 VA neuropsychiatric examination, the 
veteran stated that he got a little nervous sometimes.  He 
said that he slept pretty good and his appetite was pretty 
good.  When asked if anything happened to him in service, he 
related only that he had had food poison.  The diagnosis at 
the conclusion of the examination was that no 
neuropsychiatric condition was found.  

There are various VA medical records reflecting treatment 
from the late 1970's through to the late 1990's for different 
medical conditions and disorders.  Records of treatment for 
physical conditions in the late 1970's include diagnoses of 
chronic alcoholism and ethanol abuse.  During the period from 
the late 1970's through to the late 1990's there are no 
medical records of any psychiatric complaints or treatment 
prior to the 1990's.  In the late 1990's there are a number 
of VA treatment records showing psychiatric treatment for 
complaints variously diagnosed as chronic anxiety or major 
depression.   

On the basis of the foregoing, the Board finds that the 
veteran had a nervous disorder, which existed prior to 
service; and which was not aggravated in service.  The 
disorder was shown to be chronic in nature and there was no 
evidence of an aggravating incident during service.  Although 
the record reflects that the veteran was treated for a 
nervous disorder during his period of active service, the 
evidence does not show that the condition was aggravated 
during that period of time.  The Board notes in particular, 
that at discharge, the psychiatric evaluation on medical 
examination was noted to be normal.  

The record is devoid of any competent evidence, either 
contemporaneous with service or thereafter, to indicate that 
the veteran's nervous disorder permanently worsened as a 
result of his military duties.  Significantly, despite an 
abundance of records of psychiatric treatment in the late 
1990's, none contain a medical opinion or other evidence that 
the veteran's psychiatric symptomatology was aggravated in 
service.  

Based on the foregoing, the Board finds that there is no 
evidence to establish that the veteran's current psychiatric 
manifestations of his nervous disorder are due to a permanent 
aggravation of any preexisting condition during service.  Nor 
is there medical evidence otherwise of a nexus between any 
diagnosed nervous disorder and the veteran's active duty 
service.  

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service connection is not warranted.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a nervous disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

